DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The replacement drawings were received on 8/27/2021.  These drawings are acceptable and are hereby entered. This drawing objection regarding element 13 and objection regarding the “anti-puncture sheet” of claim 4 have been withdrawn. 
Applicant's arguments filed 8/27/2021 with respect to the drawing objections regarding the “front zone” and “rear zone” have been fully considered but they are not persuasive. The drawings must show every feature of the invention specified in the claims.  Therefore, the “front zone” and “rear zone” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Applicant’s arguments, filed 8/27/2021, with respect to specification objection have been fully considered and are persuasive.  The specification objection has been withdrawn. 
Applicant’s arguments, filed 8/27/2021, with respect to claims rejected under 35 USC 112(b) have been fully considered and are persuasive.  The prior rejection of claim under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments with respect to the prior rejection of claims 1-11 under 35 USC 102 and 103  have been considered but is moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “front zone” and the “rear zone” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "sol-gel" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite scope, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification provides: “Preferably, said absorbing insert 8 is made of a gel-based material comprising a sol-gel, or a colloidal material in a gelatinous form.” However, the term does not appear to be clearly defined since it is unclear if the sol-gel is a colloidal material in gelatinous form, or if the more general “gel-based material” is a “colloidal material in gelatinous form.” Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0039210 A1 to Clark (hereinafter “Clark”) in view of US 2018/0132564 A1 to Bruce (hereinafter “Bruce”), and in further view of US 2013/0145521 A1 to Spicuzza (hereinafter “Spicuzza”). 
	For claim 1, Clark discloses a fatigue-reducing safety shoe (400), comprising: 
an upper provided (upper 404), at the shoe toe, with a safety toe-cap (toe protector 424), and 
a layered sole associated with said upper (see fig. 16a), said layered sole including comprising a lower layer adapted to come into contact with the ground (outsole 402), and an intermediate layer associated with said upper and said lower layer (midsole 407), respectively, and an upper layer (puncture resistant plate 418 above the midsole 407, see fig. 16a),
wherein, in said intermediate layer, an elastic insert is embedded at the rear zone of said shoe (the midsole comprises polyurethane PU, para 0123).
Clark does not specifically disclose said intermediate layer comprises an absorbing insert is embedded at the front zone of said shoe. 
However, Clark does teach other materials may be used alone or in combination to form the midsole 407 and/or the rand 406 and such materials include, but are not limited to, polyester and polyether based polyurethane, rubber, plastics, or any of the other materials discussed herein (para 0123). 
Attention is also directed to Bruce teaching an analogous footwear comprising a midsole layer with a forefoot portion providing specific cushioning characteristics (peninsular region 258 of cushioning member 250 of Bruce). Specifically, Bruce teaches peninsular region 258, a portion of 250, in the forefoot may be formed of any suitable materials that compress resiliently under applied loads, including ethylene vinyl acetate (EVA) copolymers, polyurethanes, polyethers, blends of two or more polymeric materials, and/or olefin block copolymer resins (para 0059 of Bruce) for use in molding applications and providing high flexibility and elastic recovery. The material can also comprise a fluid-filled bladder containing gels for imparting different types of 
The modified Clark does not specifically disclose wherein the absorbing insert is made of an absorbing material capable of absorbing the energy of the walk. However, one skilled in the art would readily understand the materials comprising the front zone of the modified Clark are capable of performing the function of absorbing the energy of walking. For example, see para 0010 of Spicuzza teaching gel inserts in footwear are shock absorbing.
The modified Clark continues to teach: wherein the upper layer completely overlaps the elastic insert and said absorbing insert (see fig. 16a of Clark wherein the puncture resistant plate spans the length of the midsole 407). 

	For claim 2, the modified Clark does not specifically disclose the fatigue-reducing safety shoe, according to claim 1, wherein said elastic insert is extended over a surface comprised between 45% and 70% of the total surface of said layered sole.  However, after modifying the midsole of Clark, the elastic insert portion would extended at least more than half of the midsole surface as shown in fig. 2 and fig. 10 of Bruce. It would have been obvious to one having ordinary skill in the art before the In re Aller, 105 USPQ 233.

For claim 3, the modified Clark does not specifically disclose the fatigue-reducing safety shoe, according to claim 1, wherein said absorbing insert is extended over a surface comprised between 5% and 30% of the total surface of said layered sole. However, after modifying the midsole of Clark, the absorbing insert (peninsular region 258 in Bruce) would appear to extend less than half of the midsole surface as shown in fig. 2 and fig. 10 of Bruce. It would have been obvious to one having ordinary skill in the art before the effective filing date wherein the midsole of Clark would be further modified wherein the absorbing insert is extended over a surface comprised between 5% and 30% of the total surface of said layered sole, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

For claim 4, the modified Clark does teach the fatigue-reducing safety shoe, according to claim 1, wherein said upper layer comprises an anti-puncture sheet which is extended so as to completely cover the user's foot sole (para 0124). 

For claim 5, the modified Clark does teach Claim 5 the fatigue-reducing safety shoe, according to claim 1, wherein said absorbing insert is made of a gel-based or polyurethane resin-based material (see discussion for claim 1 above discussion)  

For claim 7, the modified Clark does teach the fatigue-reducing safety shoe, according to claim 1, wherein said absorbing insert is made of a bicomponent polyurethane resin-based material (see discussion for claim 1 above wherein the forefoot may be formed of any suitable materials that compress resiliently under applied loads, including ethylene vinyl acetate (EVA) copolymers, polyurethanes, polyethers, blends of two or more polymeric materials, and/or olefin block copolymer resins). 

For claim 10, the modified Clark does teach the fatigue-reducing safety shoe, according to claim 1, wherein said absorbing insert is made of a bicomponent polyether resin-based material (see discussion for claim 1 above: specifically, in the forefoot may be formed of any suitable materials that compress resiliently under applied loads, including ethylene vinyl acetate (EVA) copolymers, polyurethanes, polyethers, blends of two or more polymeric materials, and/or olefin block copolymer resins).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Bruce and Spicuzza, and in further view of US 2004/0226918 A1 to Lee (hereinafter “Lee”). 
For claim 6, the modified Clark does not specifically disclose the fatigue-reducing safety shoe, according to claim 5, wherein said gel-based material is a sol-gel. 
However, attention is directed to Lee teaching a method of preparing a polymeric material (para 0027 of Lee). Specifically, Lee teaches the polymeric material may be coated onto base colloidal inorganic particles such as silicon dioxide (SiO.sub.2), titanium dioxide (TiO.sub.2) and cerium oxide (CeO.sub.2), or mixtures thereof by conventional methods including sol-gel precipitation methods to form the polymeric containing particles for purposes of providing absorption of impact forces (para 0028 of Lee). It would have obvious to one of ordinary skill in the art before the effective filing date wherein the gel-based material prepared with sol-gel precipitation methods, as taught by Lee, for purposes of providing absorption of impact forces. 

Claims 8 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Bruce and Spicuzza, and in further view of US 2014/0109438 A1 to Hoogerbrugge (hereinafter “Hoogerbrugge”). 
For claim 8, the modified Clark does not specifically disclose the fatigue-reducing safety shoe, according to claim 7, wherein said bicomponent polyurethane resin-based material comprises a polyol and an isocyanate.  
However, attention is directed to Hoogerbrugge teaching an analogous insole pad for an article of footwear (abstract of Hoogerbrugge). Specifically, Hoogerbrugge teaches the polyurethane material can be formed in to a polyurethane gel manufactured by mixing polyols and isocyanates at a specified ratio (para 0009 of Hoogerbrugge) for purposes of maximizing cushioning under the foot. It would have been obvious to one of 

For claim 9, the modified Clark does not specifically disclose the fatigue-reducing safety shoe, according to claim 8, wherein said polyol has a viscosity comprised between 1000 and 2000 MPAS and said isocyanate has a viscosity comprised between 400 and 600 MPAS. 
However, the modified Clark does teach disclose the general conditions of the claimed invention except for the express disclosure of claimed ranges of compound viscosity. Further, it is noted that applicant’s specification fails to provide details of criticality or unexpected results with respect to claimed ranges. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing wherein said polyol has a viscosity comprised between 1000 and 2000 MPAS and said isocyanate has a viscosity comprised between 400 and 600 MPAS since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Bruce and Spicuzza, and in further view of US 5,951,935 to Healy (hereinafter “Healy”). 
For claim 11, the modified Clark does not specifically disclose the fatigue-reducing safety shoe, according to claim 10, wherein said bicomponent polyether resin-based material comprises a polyol and an isocyanate. 
However, attention is directed to Healy teach a method of making a sockliner for insertion in footwear (abstract of Healy). Specifically, Healy teaches the pad portions are formed of two component fluids mixed together wherein one of the two component fluids is preferably a polyether polyol, and the other is a plasticizer with isocyanate terminated prepolymers (col. 2, lines 36-50 of Healy). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the midsole of the modified Clark would be further modified to comprise a comprises a polyol and an isocyanate, as taught by Healy, for purposes of providing excellent cushioning and shock absorption (col. 1, lines 35-40 of Healy). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHARON M PRANGE/Primary Examiner, Art Unit 3732